DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 5/10/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer, U.S. Patent Application Publication No. 2019/0236203 (Hereinafter “DeBoer”), and further in view of Brocato et al., U.S. Patent No. 8,375,014 (Hereinafter “Brocato”).
Regarding claim 1, DeBoer teaches, a method of performing a cross-datasource query to provide a cross-datasource query result, comprising:
receiving a composite shape (DeBoer [0216]: Each command in a particular query can redefine the shape of the table.), wherein the composite shape comprises a composite shape query (DeBoer [0305]: “At block 742, a query is received by a data intake and query system.  In some embodiments, the query can be receive as a user generated query entered into search bar of a graphical user search interface.  The search interface also includes a time range control element that enables specification of a time range for the query.” Here, the composite shape query is part of the graphical user search interface.) and a plurality of shape identifiers identifying a plurality of shapes (DeBoer [0342]: Accordingly, a user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security numbers for each of the user identifiers.),
wherein each of the plurality of shapes comprises a datasource identifier identifying a datasource and a shape query defining a query to be performed on the datasource (DeBoer [0342]: In some embodiments, the datasource connector 1802 has a batching capability.  Accordingly, a user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security numbers for each of the user identifiers.); and
DeBoer does not clearly teach, using the composite shape to perform the composite shape query across datasources identified in the plurality of shapes to provide the cross-datasource query result. However, Brocato Col. 14 lines 42 – 53 teaches, “As indicated above, the user 104 may manipulate the visual appearance (e.g. the position, shape, size, color, etc. of the icons) of the graphical query 110, including the placement of the components within a user interface window or canvas on which the graphical query 110 is displayed.  These user query engine 146, which may adjust the graphical query (e.g., operational flow indicators) accordingly.  These visual adjustments however may not affect the logical integrity or flow of the structured query 112 produced from the graphical query 110, unless the operations 136A-B are changed (e.g., performed on different components and/or in a different order).”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of DeBoer et al. to the Brocato’s system by adding the feature of shape query. Ordinary skilled artisan would have been motivated to do so to provide DeBoer’s system with enhanced data querying. (See Brocato [Abstract], [Col. 5 line 63 – Col. 6 line 22], [Col. 14 lines 42 – 53]). In addition, the references (DeBoer and Brocato) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, wherein:
a first one of the shape identifiers in the plurality of shape identifiers identifies a first shape in the plurality of shapes that comprises a first datasource identifier that identifies a first datasource that is an internal datasource for an organization for which the cross-datasource query is performed (DeBoer [0222]: The search head 210 allows users to search and visualize events generated from machine data received from homogenous data sources.  The search head 210 also allows users to search and visualize events generated from machine data received from heterogeneous data sources.  The search head 210 includes various mechanisms, which may additionally reside in an indexer 206, for processing a query.  A query language may be used to create a query, such as any suitable pipelined query language.  For query.  SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "|" operates on the results produced by the first command, and so on for additional commands.  Other query languages, such as the Structured Query Language ("SQL"), can be used to create a query.);
a second one of the shape identifiers in the plurality of shape identifiers identifies a second shape in the plurality of shapes that comprises a second datasource identifier that identifies a second datasource that is an external datasource for the organization for which the cross-datasource query is performed; and the composite shape query is in a format for performing a query on the internal datasource (DeBoer [0220]: At block 642, the set of events generated in the first part of the query may be piped to a query that searches the set of events for field-value pairs or for keywords.  For example, the second intermediate results table 626 shows fewer columns, representing the result of the top command, "top user" which summarizes the events into a list of the top 10 users and displays the user, count, and percentage.).
Regarding claim 3, the method of claim 1, wherein a shape identifier in the plurality of shape identifiers is a composite shape identifier identifying another composite shape (DeBoer [0216]: The results obtained or generated in response to a command in a query can be considered a set of results data.  The set of results data can be passed from one command to another in any data format.  In one embodiment, the set of result data can be in the form of a dynamically created table.  Each command in a particular query can redefine the shape of the table.  In some implementations, an event retrieved from an index in response to a query can be data and also may contain data that has been dynamically extracted at search time.).
Regarding claim 4, the method of claim 1, wherein receiving the composite shape comprises reading the composite shape from a configuration store in response to a request by an application to execute the composite shape (DeBoer [0129]: The data intake and query system allows forwarding of data from one data intake and query instance to another, or even to a third-party system.  The data intake and query system can employ different types of forwarders in a configuration.).
Regarding claim 5, the method of claim 4, wherein the application is an application for performing an action in a human capital management system (DeBoer [0001]: Organizations and enterprises increasingly rely of external network-based or cloud-based computing systems to perform large-scale computational tasks.  Such computational tasks may involve searching large amounts of data of the organization or enterprise and presenting the results in a user-friendly format.).
Regarding claim 6, the method of claim 4, wherein using the composite shape to provide the cross-datasource query result comprises:
determining the plurality of shapes identified in the composite shape that is read from the configuration store; reading the plurality of shapes identified in the composite shape from the configuration store; and determining the shape queries and datasources identified in the plurality of shapes read from the configuration store (DeBoer [0088]: Incoming and/or outgoing data packets can be read or examined to identify network data contained within the packets, for example, and other aspects of data packets can be analyzed to determine a number of network performance statistics.).
Regarding claim 7, the method of claim 1, wherein using the composite shape to provide the cross-datasource query result comprises:
performing shape queries for the plurality of shapes identified by the shape identifiers in the composite shape to provide intermediate results, wherein performing the shape queries comprises performing the shape query for each shape identified by the shape identifiers in the composite shape on the datasource identified by the datasource identifier for the shape; and performing the composite shape query on the intermediate results to provide the cross-datasource query results (DeBoer [0032]: Example embodiments are directed to a native data search and processing system (e.g., a special-purpose machine) and corresponding methods (e.g., algorithms) for querying and obtaining results from an external data source (also referred to herein as "external source") that operates with a different querying language than the native data search and processing system.  Initially, the native data search and processing system activates a datasource connector of the native data search and processing system.  The datasource connector is configured to be a conduit that communicates with the external source.  The native data search and processing system receives attributes of a query in a native language of the native data search and processing system.  Subsequently, the datasource connector formats the attributes of the query into a query language statement in a native language of the external source.  The datasource connector then makes an application programming interface (API) call to the external source.  The API call includes a transmission of the query language statement to the external source, which causes the external source to perform a query using the query language statement.  The datasource connector receives results of the query performed at the external source, whereby the results are in a non-tabular format.  The datasource connector then reformats the results into a tabular format.).
Regarding claim 8, the method of claim 7, wherein the composite shape further comprises composite shape data shaping items and further comprising applying the composite shape data shaping items to shape data resulting from performing the composite shape query on the intermediate results to provide the cross-datasource query results (DeBoer [0117]: In a mixed mode operation, both streaming mode and reporting mode are operating simultaneously.  The streaming mode results (e.g., the machine data obtained from the external data source) are provided to the search head, which can then process the results data (e.g., break the machine data into events, timestamp it, filter it) and integrate the results data with the results data from other external data sources, and/or from data stores of the search head.  The search head performs such processing and can immediately start returning interim (streaming mode) results to the user at the requesting client device; simultaneously, the search head is waiting for the ERP process to process the data it is retrieving from the external data source as a result of the concurrently executing reporting mode.).
Regarding claim 9, DeBoer teaches, a method of performing a cross-datasource query to provide a cross-datasource query result, comprising:
defining a plurality of shapes (DeBoer [0216]: In one embodiment, the set of result data can be in the form of a dynamically created table.  Each command in a particular query can redefine the shape of the table.), wherein each shape in the plurality of shapes comprises a datasource identifier identifying a datasource (DeBoer [0342]: Accordingly, a user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security  user identifiers.) and a shape query defining a query to be performed on the datasource (DeBoer [0305]: At block 742, a query is received by a data intake and query system.  In some embodiments, the query can be receive as a user generated query entered into search bar of a graphical user search interface.  The search interface also includes a time range control element that enables specification of a time range for the query.);
storing the plurality of shapes in a configuration store (DeBoer [0129]: The data intake and query system allows forwarding of data from one data intake and query instance to another, or even to a third-party system.  The data intake and query system can employ different types of forwarders in a configuration.);
defining a composite shape, wherein the composite shape comprises a composite shape query and a plurality of shape identifiers, wherein each shape identifier in the plurality of shape identifiers identifies a different shape in the plurality of shapes (DeBoer [0342]: In some embodiments, the datasource connector 1802 has a batching capability.  Accordingly, a user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security numbers for each of the user identifiers.);
storing the composite shape in the configuration store (DeBoer [0103]: Providing a data intake and query system as described in reference to system 108 as a cloud-based service presents a number of challenges.  Each of the components of a system 108 (e.g., forwarders, indexers, and search heads) may at times refer to various configuration files stored locally at each component.  These configuration files typically may involve some level of user configuration to accommodate particular types of data a user desires to analyze and to account for other user preferences.); and
DeBoer does not clearly teach, using the composite shape to perform the composite shape query across datasources identified in the plurality of shapes identified by the plurality of shape identifiers to provide the cross-datasource query result. However, Brocato Col. 14 lines 42 – 53 teaches, “As indicated above, the user 104 may manipulate the visual appearance (e.g. the position, shape, size, color, etc. of the icons) of the graphical query 110, including the placement of the components within a user interface window or canvas on which the graphical query 110 is displayed.  These user manipulations, for example, may be received by the query engine 146, which may adjust the graphical query (e.g., operational flow indicators) accordingly.  These visual adjustments however may not affect the logical integrity or flow of the structured query 112 produced from the graphical query 110, unless the operations 136A-B are changed (e.g., performed on different components and/or in a different order).”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of DeBoer et al. to the Brocato’s system by adding the feature of shape query. Ordinary skilled artisan would have been motivated to do so to provide DeBoer’s system with enhanced data querying. (See Brocato [Abstract], [Col. 5 line 63 – Col. 6 line 22], [Col. 14 lines 42 – 53]). In addition, the references (DeBoer and Brocato) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 10, the method of claim 9, wherein: 
defining each shape in the plurality of shapes comprises: displaying a user interface for a shape designer that prompts an operator to identify the datasource for the shape, the shape query for the shape, and shape data shaping items for shaping data resulting from performing the shape query for the shape on the datasource for the shape, and receiving input from the operator by the user interface for the shape designer to define each shape in the plurality of shapes (DeBoer [0103]: Providing a data intake and query system as described in reference to system 108 as a cloud-based service presents a number of challenges.  Each of the components of a system 108 (e.g., forwarders, indexers, and search heads) may at times refer to various configuration files stored locally at each component.  These configuration files typically may involve some level of user configuration to accommodate particular types of data a user desires to analyze and to account for other user preferences.  However, in a cloud-based service context, users typically may not have direct access to the underlying computing resources implementing the various system components (e.g., the computing resources comprising each system instance 308) and may desire to make such configurations indirectly, for example, using one or more web-based interfaces.  Thus, the techniques and systems described herein for providing user interfaces that enable a user to configure source type definitions are applicable to both on-premises and cloud-based service contexts, or some combination thereof (e.g., a hybrid system where both an on-premises environment, such as SPLUNK.RTM.  ENTERPRISE, and a cloud-based environment, such as SPLUNK CLOUD.TM., are centrally visible).); and 
defining the composite shape comprises: displaying a user interface for a composite shape designer that prompts the operator to identify the composite shape query, shapes in the plurality of shapes, and composite shape data shaping items for shaping data resulting from performing the composite shape query, and receiving input from the operator by the user interface for the composite shape designer to define the composite shape (DeBoer [0226]: The system also allows the administrator to see a visualization of related events via a user interface.  The administrator can query the search head 210 for customer ID field value matches across the log data from the three systems that are stored at the one or more indexers 206.  The customer ID field value exists in the data gathered from the three systems, but the customer ID field value may be located in different areas of the data given differences in the architecture of the systems.  There is a semantic relationship between the customer ID field values generated by the three systems.  The search head 210 requests events from the one or more indexers 206 to gather relevant events from the three systems.  The search head 210 then applies extraction rules to the events in order to extract field values that it can correlate.  The search head may apply a different extraction rule to each set of events from each system when the event format differs among systems.  In this example, the user interface can display to the administrator the events corresponding to the common customer ID field values 707, 708, and 709, thereby providing the administrator with insight into a customer's experience.).
Regarding claim 11, the method of claim 9, wherein:
a first one of the shape identifiers in the plurality of shape identifiers identifies a first shape in the plurality of shapes that comprises a first datasource identifier that identifies a first datasource that is an internal datasource for an organization for which the cross-datasource query is performed  (DeBoer [0222]: The search head 210 allows users to search and visualize events generated from machine data received from homogenous data sources.  The search head 210 also allows users to search and visualize events generated from machine data received from heterogeneous data sources.  The search head 210 includes various mechanisms, which may additionally reside in an indexer 206, for processing a query.  A query language may be used to create a query, such as any suitable pipelined query language.  For example, Splunk Processing Language (SPL) can be utilized to make a query.  SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "|" operates on the results produced by the first command, and so on for additional commands.  Other query languages, such as the Structured Query Language ("SQL"), can be used to create a query.);
a second one of the shape identifiers in the plurality of shape identifiers identifies a second shape in the plurality of shapes that comprises a second datasource identifier that identifies a second datasource that is an external datasource for the organization for which the cross-datasource query is performed; and the composite shape query is in a format for performing a query on the internal datasource (DeBoer [0220]: At block 642, the set of events generated in the first part of the query may be piped to a query that searches the set of events for field-value pairs or for keywords.  For example, the second intermediate results table 626 shows fewer columns, representing the result of the top command, "top user" which summarizes the events into a list of the top 10 users and displays the user, count, and percentage.).
Regarding claim 12, the method of claim 9, wherein using the composite shape to provide the cross-datasource query result comprises:
reading the composite shape from the configuration store in response to a request by an application to execute the composite shape; determining the plurality of shapes identified in the composite shape that is read from the configuration store; reading the plurality of shapes identified in the composite shape from the configuration store (DeBoer [0088]: Incoming and/or outgoing data packets can be read or examined to identify network data contained within the packets, for example, and other aspects of data packets can be analyzed to determine a number of network performance statistics.);
determining the shape queries and datasources identified in the plurality of shapes read from the configuration store; performing the shape queries for the plurality of shapes read from the configuration store to provide intermediate results, wherein performing the shape queries comprises performing the shape query identified in each shape read from the configuration store on the datasource identified by the datasource identifier for the shape; and performing the composite shape query on the intermediate results to provide the cross-datasource query results  (DeBoer [0032]: Example embodiments are directed to a native data search and processing system (e.g., a special-purpose machine) and corresponding methods (e.g., algorithms) for querying and obtaining results from an external data source (also referred to herein as "external source") that operates with a different querying language than the native data search and processing system.  Initially, the native data search and processing system activates a datasource connector of the native data search and processing system.  The datasource connector is configured to be a conduit that communicates with the external source.  The native data search and processing system receives attributes of a query in a native language of the native data search and processing system.  Subsequently, the datasource connector formats the attributes of the query into a query language statement in a native language of the external source.  The datasource connector then makes an application programming interface (API) call to the external source.  The API call includes a transmission of the query language statement to the external source, which causes the external source to perform a query using the query language statement.  The datasource connector receives results of the query performed at the external source, whereby the results are in a non-tabular format.  The datasource connector then reformats the results into a tabular format.).
Regarding claim 13, the method of claim 12, wherein the application is an application for performing an action in a human capital management system  (DeBoer [0001]: Organizations and enterprises increasingly rely of external network-based or cloud-based computing systems to perform large-scale computational tasks.  Such computational tasks may involve searching large amounts of data of the organization or enterprise and presenting the results in a user-friendly format.).
Regarding claim 14, DeBoer teaches, an apparatus for performing a cross-datasource query to provide a cross-datasource query result, comprising:
a configuration store having stored therein a plurality of shapes and a composite shape (DeBoer [0129]: The data intake and query system allows forwarding of data from one data intake and query instance to another, or even to a third-party system.  The data intake and query system can employ different types of forwarders in a configuration.), 
wherein each shape in the plurality of shapes comprises a datasource identifier identifying a datasource (DeBoer [0342]: Accordingly, a user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security numbers for each of the user identifiers.) and a shape query defining a query to be performed on the datasource, wherein the composite shape comprises a composite shape query and a plurality of shape identifiers (DeBoer [0342]: In some embodiments, the datasource connector user can query specific attributes for a plurality of objects.  For example, the user may have 100 user identifiers and passes the 100 user identifiers all at once in a batch command through the search UI.  The datasource connector 1802 formats and passes the 100 user identifiers to the API of the external source 1804 and receives in response, for example, first names, last names, and social security numbers for each of the user identifiers.), wherein each shape identifier in the plurality of shape identifiers identifies a different shape in the plurality of shapes (DeBoer [0305]: At block 742, a query is received by a data intake and query system.  In some embodiments, the query can be receive as a user generated query entered into search bar of a graphical user search interface.  The search interface also includes a time range control element that enables specification of a time range for the query.); and
DeBoer does not clearly teach, a run-time platform configured to use the composite shape in the configuration store to perform the composite shape query across datasources identified in the plurality of shapes in the configuration store that are identified in the plurality of shape identifiers to provide the cross-datasource query result. However, Brocato Col. 14 lines 42 – 53 teaches, “As indicated above, the user 104 may manipulate the visual appearance (e.g. the position, shape, size, color, etc. of the icons) of the graphical query 110, including the placement of the components within a user interface window or canvas on which the graphical query 110 is displayed.  These user manipulations, for example, may be received by the query engine 146, which may adjust the graphical query (e.g., operational flow indicators) accordingly.  These visual adjustments however may not affect the logical integrity or flow of the structured query 112 produced from the graphical query 110, unless the operations 136A-B are changed (e.g., performed on different components and/or in a different order).”
DeBoer et al. to the Brocato’s system by adding the feature of shape query. Ordinary skilled artisan would have been motivated to do so to provide DeBoer’s system with enhanced data querying. (See Brocato [Abstract], [Col. 5 line 63 – Col. 6 line 22], [Col. 14 lines 42 – 53]). In addition, the references (DeBoer and Brocato) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 15, the apparatus of claim 14, wherein:
a first one of the shape identifiers in the plurality of shape identifiers identifies a first shape in the plurality of shapes that comprises a first datasource identifier that identifies a first datasource that is an internal datasource for an organization for which the cross-datasource query is performed (DeBoer [0222]: The search head 210 allows users to search and visualize events generated from machine data received from homogenous data sources.  The search head 210 also allows users to search and visualize events generated from machine data received from heterogeneous data sources.  The search head 210 includes various mechanisms, which may additionally reside in an indexer 206, for processing a query.  A query language may be used to create a query, such as any suitable pipelined query language.  For example, Splunk Processing Language (SPL) can be utilized to make a query.  SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "|" operates on the results produced by the first command, and so on for additional commands.  Other query languages, such as the Structured Query Language ("SQL"), can be used to create a query.);
a second one of the shape identifiers in the plurality of shape identifiers identifies a second shape in the plurality of shapes that comprises a second datasource identifier that identifies a second datasource that is an external datasource for the organization for which the cross-datasource query is performed; and the composite shape query is in a format for performing a query on the internal datasource (DeBoer [0220]: At block 642, the set of events generated in the first part of the query may be piped to a query that searches the set of events for field-value pairs or for keywords.  For example, the second intermediate results table 626 shows fewer columns, representing the result of the top command, "top user" which summarizes the events into a list of the top 10 users and displays the user, count, and percentage.).
Regarding claim 16, the apparatus of claim 14, wherein a shape identifier in the plurality of shape identifiers is a composite shape identifier identifying another composite shape (DeBoer [0216]: The results obtained or generated in response to a command in a query can be considered a set of results data.  The set of results data can be passed from one command to another in any data format.  In one embodiment, the set of result data can be in the form of a dynamically created table.  Each command in a particular query can redefine the shape of the table.  In some implementations, an event retrieved from an index in response to a query can be considered a row with a column for each field value.  Columns contain basic information about the data and also may contain data that has been dynamically extracted at search time.).
Regarding claim 17, the apparatus of claim 14, wherein the run-time platform comprises:
a composite shape run-time engine configured to read the composite shape from the configuration store in response to a request to execute the composite shape by an application (DeBoer [0242]: The field extraction rules stored in configuration file 712 perform search-time field extractions.  For example, for a query that requests a list of events with source type "access_combined" where the "clientip" field equals "127.0.0.1," the query search engine would first locate the configuration file 712 to retrieve extraction rule 716 that would allow it to extract values associated with the "clientip" field from the event data 720 "where the source type is "access_combined.  After the "clientip" field has been extracted from all the events comprising the "clientip" field where the source type is "access_combined," the query search engine can then execute the field criteria by performing the compare operation to filter out the events where the "clientip" field equals "127.0.0.1." In the example shown in FIG. 7B, events 713-715 would be returned in response to the user query.  In this manner, the search engine can service queries containing field criteria in addition to queries containing keyword criteria (as explained above).);
a composite shape execution planner configured to determine the plurality of shapes identified in the composite shape read from the configuration store, read from the configuration store the plurality of shapes identified in the composite shape read from the configuration store, and determine the shape queries and datasources identified in the plurality of shapes read from the configuration store (DeBoer [0088]: Incoming and/or outgoing data packets can be read or examined to identify network data contained within the packets, for example, and other aspects of data packets can be analyzed to determine a number of network performance statistics.);
an executor configured to perform shape queries for the plurality of shapes read from the configuration store to provide intermediate results, wherein performing the shape queries comprises performing the shape query identified in each shape read from the configuration store on the datasource identified by the datasource identifier for the shape; and a composite shape engine configured to perform the composite shape query on the intermediate results to provide the cross-datasource query results (DeBoer [0032]: Example embodiments are directed to a native data search and processing system (e.g., a special-purpose machine) and corresponding methods (e.g., algorithms) for querying and obtaining results from an external data source (also referred to herein as "external source") that operates with a different querying language than the native data search and processing system.  Initially, the native data search and processing system activates a datasource connector of the native data search and processing system.  The datasource connector is configured to be a conduit that communicates with the external source.  The native data search and processing system receives attributes of a query in a native language of the native data search and processing system.  Subsequently, the datasource connector formats the attributes of the query into a query language statement in a native language of the external source.  The datasource connector then makes an application programming interface (API) call to the external source.  The API call includes a transmission of the query language statement to the external source, which causes the external source to perform a query using the query language statement.  The datasource connector receives results of the query performed at the external source, whereby the results are in a non-tabular format.  The datasource connector then reformats the results into a tabular format.).
Regarding claim 18, the apparatus of claim 17, wherein the application is an application for performing an action in a human capital management system  (DeBoer [0001]: Organizations and enterprises increasingly rely of external network-based or cloud-based computing systems to perform large-scale computational tasks.  Such computational tasks large amounts of data of the organization or enterprise and presenting the results in a user-friendly format.).
Regarding claim 19, the apparatus of claim 17, wherein the composite shape further comprises composite shape data shaping items and wherein the composite shape engine is further configured to apply the composite shape data shaping items to shape data resulting from performing the composite shape query on the intermediate results to provide the cross-datasource query results  (DeBoer [0032]: Example embodiments are directed to a native data search and processing system (e.g., a special-purpose machine) and corresponding methods (e.g., algorithms) for querying and obtaining results from an external data source (also referred to herein as "external source") that operates with a different querying language than the native data search and processing system.  Initially, the native data search and processing system activates a datasource connector of the native data search and processing system.  The datasource connector is configured to be a conduit that communicates with the external source.  The native data search and processing system receives attributes of a query in a native language of the native data search and processing system.  Subsequently, the datasource connector formats the attributes of the query into a query language statement in a native language of the external source.  The datasource connector then makes an application programming interface (API) call to the external source.  The API call includes a transmission of the query language statement to the external source, which causes the external source to perform a query using the query language statement.  The datasource connector receives results of the query performed at the external source, whereby the results are in a non-tabular format.  The datasource connector then reformats the results into a tabular format.).
Regarding claim 20, the apparatus of claim 14 further comprising a development platform comprising:
a shape designer configured to, for each shape in the plurality of shapes: display a user interface that prompts an operator to identify the datasource for the shape, the shape query for the shape, and shape data shaping items for shaping data resulting from performing the shape query for the shape on the datasource for the shape,receive input from the operator by the user interface to define the shape, and store the shape in the configuration store (DeBoer [0103]: Providing a data intake and query system as described in reference to system 108 as a cloud-based service presents a number of challenges.  Each of the components of a system 108 (e.g., forwarders, indexers, and search heads) may at times refer to various configuration files stored locally at each component.  These configuration files typically may involve some level of user configuration to accommodate particular types of data a user desires to analyze and to account for other user preferences.  However, in a cloud-based service context, users typically may not have direct access to the underlying computing resources implementing the various system components (e.g., the computing resources comprising each system instance 308) and may desire to make such configurations indirectly, for example, using one or more web-based interfaces.  Thus, the techniques and systems described herein for providing user interfaces that enable a user to configure source type definitions are applicable to both on-premises and cloud-based service contexts, or some combination thereof (e.g., a hybrid system where both an on-premises environment, such as SPLUNK.RTM.  ENTERPRISE, and a cloud-based environment, such as SPLUNK CLOUD.TM., are centrally visible).); and 
a composite shape designer configured to: display a user interface that prompts the operator to identify the composite shape query, shapes in the plurality of shapes, and composite shape data shaping items for shaping data resulting from performing the composite shape query, receive input from the operator by the user interface to define the composite shape, and store the composite shape in the configuration store  (DeBoer [0226]: The system also allows the administrator to see a visualization of related events via a user interface.  The administrator can query the search head 210 for customer ID field value matches across the log data from the three systems that are stored at the one or more indexers 206.  The customer ID field value exists in the data gathered from the three systems, but the customer ID field value may be located in different areas of the data given differences in the architecture of the systems.  There is a semantic relationship between the customer ID field values generated by the three systems.  The search head 210 requests events from the one or more indexers 206 to gather relevant events from the three systems.  The search head 210 then applies extraction rules to the events in order to extract field values that it can correlate.  The search head may apply a different extraction rule to each set of events from each system when the event format differs among systems.  In this example, the user interface can display to the administrator the events corresponding to the common customer ID field values 707, 708, and 709, thereby providing the administrator with insight into a customer's experience.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Maheshwari, US 2017/0019487, Automated Service Discovery File in IT Environments
Hoppenot, US 2012/0166472, System and Method for collaborative graphical searching with tangible query objects on a multi-touch table
Petrou, US 2012/0134590, Identifying Matching canonical documents in reponse to a visual query and in accordance with geographic information
Ture, US 2007/0208714, Method for suggesting web links and alternate terms for matching search queries
Fletcher, US 9,128,995, Defining a graphical visualization along a time-based graph lane using key performance indicators derived from machine data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154